Proceed pursuant to CPLR article 78 to review a determination of the respondent Police Commissioner of the Town of Ramapo, dated January 7, 1985, which, after a hearing, found the petitioner guilty of violating Rules and Regulations of the Town of Ramapo Police Department chapter 9 (8) (b) and imposed a fine of three days’ pay and a suspension without pay for a period of two days.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
We find substantial evidence in the record to support the *267determination of the respondent Police Commissioner that the petitioner violated Rules and Regulations of the Police Department of the Town of Ramapo chapter 9 (8) (b) by operating his patrol vehicle in a careless and negligent manner. That conduct led to his involvement on April 20, 1984, in a collision with another vehicle. When an administrative determination has ample basis in the record, it may not be disturbed by this court (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Nor do we find the sanction imposed to be so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of De Bois v Rozzi, 114 AD2d 848). Mangano, J. P., Thompson, Lawrence and Harwood, JJ., concur.